Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  158396                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re PAROLE OF FREDERICK WILKINS                                                                  Elizabeth T. Clement,
  _________________________________________                                                                           Justices

  MONROE COUNTY PROSECUTING
  ATTORNEY,
           Appellee,
  v                                                                 SC: 158396
                                                                    COA: 344426
                                                                    Monroe CC: 18-140703-AP
  FREDERICK WILKINS,
           Appellee,
  and
  PAROLE BOARD,
           Intervenor-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 1, 2018 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted, and we DIRECT that court to decide this case on an
  expedited basis.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2018
           t1128
                                                                               Clerk